Citation Nr: 1040477	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right upper extremity 
disability.

2.  Entitlement to a greater evaluation than 20 percent for 
cervical spondylosis.

3.  Entitlement to a compensable evaluation for neuropathy of the 
left upper extremity.

4.  Entitlement to compensation under 38 C.F.R. § 1151 for a 
right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 RO rating decision.  

The issues of entitlement to a greater evaluation than 20 percent 
for cervical spondylosis, entitlement to a compensable evaluation 
for neuropathy of the left upper extremity, entitlement to 
compensation under 38 C.F.R. § 1151 for a right leg disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's right 
upper extremity disability is due to the Veteran's service-
connected cervical spondylosis.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by right hand numbness and tingling is due 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Since the Board is granting service connection for a right upper 
extremity disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  
 
II.  Applicable laws and regulations

The Veteran is contending that service connection is warranted 
for a right upper extremity disability. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability that is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Analysis

The service treatment records show treatment for the Veteran's 
cervical spine disability.  Service treatment record also show 
that the Veteran fell and hit his head in June 1994.  Following 
the fall, the Veteran had burning pain in both hands in glove 
distribution.  The Veteran's service treatment records also 
include a September 1996 radiology report which notes significant 
cervical spondylotic changes from C4 to C6 with evidence of cord 
compression at C4-C5 and to a lesser extent at C5-C6 with 
bilateral narrowing of the intervertebral foramen.  

A September 2001 electromyography report found cervical 
radiculopathy affecting levels C5-C6-C7.  Needle findings 
indicated a chronic process with healing as indicated by the 
large amplitude polyphasic potentials.  Ulnar neuropathy 
bilaterally at the wrists of mild severity involving motor and 
sensory nerves was also noted.  The report also indicated 
superficial radial neuropathy at the wrist.

Following service, the Veteran underwent two cervical spine 
surgeries in 2002, including C3-4, C4-5 anterior cervical 
discectomy and fusion with allograft and anterior cervical plate.  
Prior to the surgery conducted in September 2002, the Veteran was 
diagnosed with cervical spondylosis with right C5 radiculopathy.

In an August 2002 VA treatment record, the Veteran reported a 
tingling sensation in his arms and hands particularly in the 
right hand in the last three fingers.  

In September 2002, the Veteran was afforded a VA examination.  
The Veteran's claims file was available for review.  The Veteran 
reported that he fell six or seven years ago and has had 
bilateral numbness and tingling in the ulnar nerve distribution 
since that time.  The Veteran stated that he did not have 
radicular symptoms from his neck into his arms.  The examiner 
noted that he had AP and lateral views of his hands taken in 
September 2002 and these demonstrated evidence of carpal bossing 
dorsally over the second and third carpometacarpal joint.  The 
Veteran was diagnosed with cervical spondylosis, carpal bossing 
on the left and bilateral cubital tunnel syndrome.  The examiner 
found that it was at least as likely as not that the Veteran's 
carpal bossing was caused by the fall during his service with the 
National Guard.  

In a June 2004 VA treatment record, the Veteran was diagnosed 
with several disabilities, including mechanical hand/wrist pain 
and bilateral ulnar neuropathy by 2002 EMG, which was currently 
asymptomatic.  

In a January 2005 VA treatment record, the Veteran had no active 
complaints of his upper extremities.

In April 2005, the Veteran was afforded another VA examination.  
The claims file was not available to the examiner during the 
examination.  The Veteran reported pain, numbness and tingling in 
both hands.  The Veteran also noted that he fell down during 
active duty and his hands were hurt as a result of this fall.  He 
also explained that tingling and numbness increased when he would 
lift his arms above his chest.    

The examiner noted there was no evidence of carpal bossing on x-
ray, but there was neurological progress note dated in November 
2001 that indicated that the Veteran had cervical radiculopathy.  
The examiner opined that the Veteran's symptoms could be a 
recurrence of radiculopathy.  The examiner acknowledged that the 
neurologic progress note also indicated mild ulnar neuropathy at 
the wrist.  The examiner stated that because the claims file was 
not available, he could not determine whether the Veteran's 
injury to his hand in service involved the ulnar nerve.   

A March 2005 EMG report stated that the Veteran underwent C3-C4 
and C4-C5 ACD in May 2001 and posterior C2-C6 laminectomy in 
September 2002 with incomplete resolution of his neck pain and 
hand numbness.  The physician found normal motor unit morphology 
and recruitment pattern.

The Veteran claims his current right hand numbness is due to an 
injury sustained during service, or in the alternative, due to 
his service-connected cervical spondylosis.

The Board notes the September 2002 VA examiner did not provide an 
opinion as to whether a current right upper extremity disability 
was related to the Veteran's injury in service.  Also, the April 
2005 examiner stated that because the claims file was 
unavailable, he could not able provide an opinion as to whether 
his current disability was due to his fall in service.

Therefore, there is inconclusive evidence as to whether his 
current right upper extremity disability is directly due to 
service.

Despite this, the evidence shows a reasonable probability the 
current right upper extremity disability is due to his service-
connected cervical spondylosis.  As noted above, the April 2005 
examiner noted that there was a neurological progress note dated 
in November 2001 that indicated that the Veteran had cervical 
radiculopathy.  The examiner opined that the Veteran's current 
symptoms could be a recurrence of radiculopathy.  

Other VA treatment records show a diagnosis of cervical 
radiculopathy.  A September 2001 electromyography report found 
cervical radiculopathy affecting levels C5-C6-C7.  A March 2005 
EMG noted incomplete resolution of his neck pain and hand 
numbness despite surgical intervention.

Evidence against the Veteran's claim includes a June 2004 VA 
treatment record which noted mechanical hand/wrist pain and 
bilateral ulnar neuropathy that was currently asymptomatic.  
Furthermore, the September 2002 examiner diagnosed the Veteran 
with bilateral cubital tunnel syndrome and not cervical 
radiculopathy.

After reviewing the evidence extensively, the Board finds the 
evidence for and against the claim are at least in equipoise.  

The Veteran is entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative evidence (i.e. 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the 
appellant, service connection for cervical radiculopathy of the 
right upper extremity is granted.



ORDER

Service connection for right upper extremity cervical 
radiculopathy is granted.


REMAND

The Veteran reported during the April 2005 VA examination that he 
had been receiving benefits from the Social Security 
Administration (SSA) for the last two year due to his arthritis.  
The record does not reflect that efforts have been made to obtain 
SSA records.  There is no report of the SSA decision in this 
case, and the Board therefore has no basis for preliminarily 
ascertaining that the disabilities for which SSA benefits were 
granted differ from those addressed in this appeal.  But see Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the 
duty to assist did not include obtaining SSA records where VA had 
a copy of the decision, and there was no evidence that the 
decision addressed the disability at issue in the appeal).  
Although the Veteran reported that he is receiving SSA benefits 
due to his arthritis, it unclear whether the Veteran's cervical 
spondylosis, neuropathy of the left upper extremity and right leg 
disability were considered by the SSA in granting the Veteran 
benefits.  Efforts to obtain the SSA records are therefore 
required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. 
West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes 
obtaining SSA records when the veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).  

In addition, the Board also notes that the Veteran last underwent 
a VA examination in conjunction with his claims in April 2005, 
more than five years ago.  In light of this lapse in time, and 
the Veteran's January 2006 reports of loss of motion in his 
hands, the Board finds that he should be afforded a more 
contemporaneous VA examination.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (in which the Court determined the Board 
should have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); VAOPGCPREC 11-95 (April 7, 1995).

In addition, the Veteran contends that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right leg disability.  Specifically, he asserts that his right 
leg disability is due to surgery conducted at the VA.  

In this case, the Board finds that a Remand is also necessary in 
order to afford the Veteran a VA examination and medical opinion 
prior to further appellate consideration of the claim.  See 38 
C.F.R. § 3.159(c)(4).

Title 38, United States Code, Section 1151 provides that where a 
veteran suffers an injury or aggravation of an injury resulting 
in additional disability by reason of VA hospitalization or 
medical or surgical treatment, compensation shall be awarded in 
the same manner as if such disability were service connected.  
Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 require 
a showing that the VA hospitalization or treatment in question 
not only resulted in additional disability but that the proximate 
cause of such additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event that 
was not reasonably foreseeable.  The amendments apply to claims 
for compensation under 38 U.S.C.A. § 1151, which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97.

Effective September 2, 2004, the regulations pertaining to claims 
for 38 U.S.C.A. § 1151 benefits filed on or after October 1, 1997 
were amended.  69 Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 
C.F.R. § 3.361].  Those regulations largely implemented the 
provisions of 38 U.S.C.A. § 1151.  The Veteran filed his claim 
under 38 U.S.C.A. § 1151 in July 2004, and so the amendments to 
38 U.S.C.A. § 1151 apply in his case.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after care or 
treatment is rendered.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish causation.  38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided. In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Board acknowledges that the Veteran received a VA examination 
for his right leg disability in April 2005, but the examiner was 
not asked to determine whether the Veteran has an additional 
disability (right leg disability) that was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event not 
reasonably foreseeable.  38 U.S.C.A. § 5103A.  For these reasons, 
a new VA examination is necessary.

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all records 
of medical treatment corresponding with the 
Veteran's reported grant of SSA disability 
benefits should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect should 
be included in the claims file.

2.  After item #1 has been completed, the 
Veteran should be afforded a VA neurological 
examination, with an appropriate examiner, to 
determine the symptoms and severity of 
neuropathy of his left upper extremity.  The 
Veteran's claims file must be made available 
to the examiner prior to the examination, and 
the examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by the 
examiner should be performed.

The examiner should describe the Veteran's 
symptoms and the extent of the severity 
(i.e., mild, moderate, etc.)  

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After item #1 has been completed, the 
Veteran should be afforded an appropriate VA 
examination for his right leg disability.  
The claims folder and a copy of this remand 
should be provided to and reviewed by each 
examiner in conjunction with the examination.  
The examiner should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the service 
and post-service treatment records and 
diagnostic studies.  All indicated tests and 
studies should be performed, and all clinical 
findings should be reported in detail.  The 
examiner should offer an opinion as to 
whether the Veteran's right leg disability is 
an additional disability proximately caused 
by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably 
foreseeable. The examiner must provide 
complete rationale for all conclusions 
reached.

4.  After item #1 has been completed, the 
Veteran should be afforded a VA spine 
examination, with an appropriate examiner, in 
order to determine the nature, extent and 
severity of his service-connected cervical 
spondylosis.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.

The examination must encompass range of 
motion testing, with findings as to painful 
motion, functional loss due to pain, excess 
fatigability, weakness, incoordination, and 
additional disability during flare-ups.  The 
examiner should also address whether the 
disability is productive of ankylosis.  If 
the Veteran has episodes of doctor-prescribed 
bed rest, the frequency and duration of such 
episodes must be described.

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed in a typewritten report.

5.  The examination reports should then be 
reviewed to ensure that all requested 
information is included in the report.  If 
there are any deficiencies, the examination 
report must be returned to the examiner for 
completion.

6.  The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655.

7.  After the development requested above has 
been completed to the extent possible, the RO 
should readjudicate the issues on appeal.  If 
any benefit sought on appeal remains denied, 
the Veteran and representative should be 
furnished with a Supplemental Statement of 
the Case.  The Veteran and his representative 
should be afforded an appropriate time period 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The appellant 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


